Order entered April 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01266-CV

                            MARTIN BETTWIESER, Appellant

                                              V.

     SANDRA K. JEFFERY F/N/A SANDRA K. DILL INDIVIDUALLY AND AS
   ADMINISTRATOR AND PERSONAL REPRESENTATIVE OF THE ESTATE OF
   THOMAS KARL BETTWIESER, DECEASED, AND KEVIN JEFFERY, Appellees

                         On Appeal from the County Court at Law
                                 Bastrop County, Texas
                             Trial Court Cause No. 17-18735

                                          ORDER
       Before the Court are appellees’ motion to dismiss the appeal and second motion for an

extension of time to file their brief on the merits. We DENY appellees’ motion to dismiss the

appeal. We GRANT appellees’ motion for an extension of time to file their brief and extend the

time to May 30, 2019. We caution appellees that further extension requests will be disfavored.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE